As filed with the Securities and Exchange Commission on February 7, 2012 File Nos. 333–16093 811–07923 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N–1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post–Effective Amendment No.51 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.52 CNI CHARTER FUNDS (Exact Name of Registrant as Specified in its Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Office) (800) 708-8881 (Registrant’s Telephone Number, Including Area Code) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485(b) [ ] on(date) pursuant to Rule 485(b) [ ] 60 days after filing pursuant to Rule 485(a)(1) [ ] 75 days after filing pursuant to Rule 485(a)(2) [ ] on pursuant to Rule 485(a)(1) Please Send Copy of Communications to: MICHAEL GLAZER Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 EXPLANATORY NOTE This Post-Effective Amendment No.51 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.50 filedJanuary 27, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”) and the Investment Company Act of 1940, as amended, the Registrant, CNI Charter Funds, certifies that it meets all requirements for effectiveness of this Post-Effective Amendment to the Registration Statement pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Beverly Hills, the State of California, on this 7th day of February, 2012. CNI CHARTER FUNDS By: /s/ Richard Gershen Richard Gershen President, Chief Executive Officer Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment to Registrant’s Registration Statement has been signed below by the following persons in the capacities indicated onFebruary 7, 2012. /s/ Richard Gershen President & Richard Gershen Chief Executive Officer /s/ Eric Kleinschmidt Controller & Eric Kleinschmidt Chief Operating Officer Irwin G. Barnet* Trustee Irwin G. Barnet Vernon C. Kozlen* Trustee Vernon C. Kozlen Victor Meschures* Trustee Victor Meschures William R. Sweet* Trustee William R. Sweet James R. Wolford* Trustee James R. Wolford * By: /s/ Richard Gershen Richard Gershen, Attorney–in–Fact pursuant to Power of Attorney Exhibit Index Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
